DETAILED ACTION
The response filed on 07/01/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
3.	Claims 1, 4 and 6-9 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, a rotor lamination assembly of a motor, comprising, inter alia, wherein the projection of the rim of the mounting hole further comprises an inner locating edge arranged on a side of the mounting hole which is close to the supporting portion and an outer locating edge arranged on the other side of the mounting hole which is close to the protruding curve edge and wherein the inner locating edge and the outer locating edge are substantially perpendicular to the inside straight edge; and 
wherein the inner locating edge is closer to the projection point of the central axis than the inner magnetic isolated edge.  

Claims 4 and 6-8 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

inter alia, wherein the projection of the rim of the mounting hole further comprises an inner locating edge arranged on a side of the mounting hole which is close to the supporting portion and an outer locating edge arranged on the other side of the mounting hole which is close to the protruding curve edge and wherein the inner locating edge and the outer locating edge are substantially perpendicular to the inside straight edge, and 
wherein the inner locating edge is closer to the projection point of the central axis than the inner magnetic isolated edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONCLUSION
5.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. All fail to teach or disclose the limitations indicated above.
CONTACT INFORMATION
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (09/12/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837